department of the treasury internal_revenue_service washington d c a tax_exempt_and_government_entities_division uil oct tep at attn legend state a employer m bill h group b employees plan x plan y resolution r resolution s dear _ this is in response to a ruling_request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted in support of your ruling_request employer m is a tax-exempt public body corporate and politic of state a which was established as a regional planning and development agency to facilitate regional planning and development employer m is exempt from tax under sec_501 of the code as an organization described in sec_501 in the general assembly of state a enacted legislation that permits employers to pick up mandatory employee contributions paid to plan x so that these contributions may be exempt from federal taxation under sec_414 of the code bill h passed by the state a general assembly and signed into law by the governor of state a in opened participation in the contributory pension system to all governmental units that offer state retirement and pension system benefits to their employees you state that the contributory pension system is not a new plan but rather a modification of the plan x and plan y both of which you represent as meeting the requirements for qualification under code sec_401 and their respective trusts tax exempt under code sec_501 a you further state that bill h amended and restated both plans setting forth the code sec_414 arrangement in your communication dated date you describe plan x as a contributory plan and plan y as a defined_benefit_plan resolution r as signed by the chairman of employer m on date acknowledges that employer m was established through state a legislation and is therefore eligible to participate in plan x and has determined that it is advisable to participate in such plan and shall participate in plan x effective date resolution s as signed by the chairman of employer m acknowledges that state a statutes permit employers who participate in plan x to pick-up employee contributions thus exempting those contributions from federal taxation that employer m has elected to treat the mandatory employee contributions of two percent of group b employees’ annual salary as paid picked-up by employer m and further resolved that employer m shall pick-up the retirement contribution required to be made by the group b employee and will consider this amount as an employer_contribution for federal tax purposes only and therefore no group b employee will have access to these funds resolution s further provides that group b employee contributions will be paid_by employer m in lieu of contributions being paid_by group b employee and the group b employee will not have the option of receiving the pick-up contribution in cash instead of having the contribution paid to plan x you describe the contributory pension system as a salary_reduction_plan that requires a mandatory two percent employee contribution in letters dated date and date you stated that you are only asking for a ruling for the pick-up treatment of the mandatory employee contribution of two percent of compensation as authorized under bill h and that you are not asking for a ruling pertaining to plan y the defined_benefit_plan based on the above facts and representations the following rulings are requested as restated in your correspondence dated date that the amounts picked up by employer m as the employer on behalf of contributing group b employees shall not be included in the gross_income of the group b employee on whose behalf the pick-up is made that the mandatory group b employee contributions picked up by employer m as employer will be treated as employer contributions for purposes of sec_414 of the code and will not constitute wages for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually contributions paid_by the employee and recharacterized at a later date thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation eared for services prior to the date of the last governmental action necessary to effect the pick up in this case resolution s satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that employer m has elected to treat the mandatory group b employee contribution of two percent of their annual salary as paid picked-up by employer m that employer m shall pick up the retirement contribution required to be paid_by the group b employee and will consider this amount as an employer_contribution for federal tax purposes only and that no group b employee will have access to these funds resolution s further provides that group b employee contributions will be paid_by employer m in lieu of contributions being paid_by the group b employee and the group employee will not have the option of receiving the pick-up contribution in cash instead of having the contribution paid to plan x accordingly with respect to ruling requests one and two we conclude that the amounts picked up by employer m as the employer on behalf of group b employees will not be included in the gross_income of group b employees on whose behalf the pick -up ’ is made and the mandatory group b employee contributions picked up by employer m as employer will be treated as employer contributions for purposes of sec_414 of the code and will not constitute wages for federal_income_tax withholding purposes these amounts will be includible in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x the effective date for the commencement of any pick up of employee contributions in plan x cannot be any earlier than the later of the date resolution s is adopted or the date the pick- up is put into effect this ruling is based on resolution s as submitted with your correspondence dated date this ruling is based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is further limited to the pick up treatment under code sec_414 of the two percent mandatory employee contribution made pursuant to the provisions of bill h and resolution s the conclusions reached in this ruling do not apply or address the federal_income_tax treatment under code sec_414 of any other pick up feature in plan x or plan y as those provisions may relate to employer m and the group b employees described herein by virtue of employer m's eligibility to participate in those retirement systems or any other state a sponsored retirement_system no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions please contact at sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice cc
